Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on June 17th, 2022 has been received and fully considered.

The amendment submitted by Applicant on June 27th, 2022 has been received and entered.

Claims 1-3 and 13 are canceled.
New claim 14 is added.

Claims 4-12 and 14-24 are allowed..

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is TOTOKI et al. (U.S. Patent No. 10,957,705).  TOTOKI et al. discloses a three-dimensional memory device having a first memory die includes an array of first memory stack structure and a logic die includes peripheral circuitry.  TOTOKI et al. fail to show or suggest the limitations of a first interconnect layer vertically between the first bonding layer and the peripheral circuit; and a second interconnect layer vertically between the second bonding layer and the array of 3D NAND memory strings; (claims 4-13, 14-16, 24 and claims 17-23);   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827